          Case 2:18-mj-02751-DUTY Document 2 Filed 11/01/18 Page 1 of 1 Page ID #:53




                                                            Return
    Case No: 18-MI-027S1
                                                                 Date and time warrant served on provider:
                                                                     October 19,2018 at approximately 1:00 pm

   Inventory made in the presence of
                                                SA Garrett Fraser
   Inventory of data seized'
   [Please provide a description of the information produced.]

        The user account was deleted.

        IP address log

        Google Account ID number

        Account creation/deletion dates

        Types of services




                                                     Certification
I declare under penalty ofperjury that I am an officer involved in the execution of this warrant, and that this
inventory is correct and was returned along with the original warrant to the designatedjudge through afiling
with the Clerk '05' Office.


Date:       11/0112018
        -----------------------------

                                                                            Printed name and title
